Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000133
                                                      02-NOV-2017
                                                      08:15 AM




                          SCWC-13-0000133

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   WELLS FARGO BANK, N.A. AS TRUSTEE FOR OPTION ONE MORTGAGE LOAN
       TRUST 2007-4 ASSET-BACKED CERTIFICATES, SERIES 2007-4,
                   Petitioner/Plaintiff-Appellant,

                                vs.

                       DANIEL TSUKASA OMIYA,
           Respondent/Defendant-Cross-Claimant-Appellee,

                                and

   ASSOCIATION OF APARTMENT OWNERS OF ILIKAI APARTMENT BUILDING,
             Defendant/Cross-Claim Defendant-Appellee,

                                and

     JOHN DOES 1-20; JANE DOES 1-20; DOE PARTNERSHIPS 1-20; DOE
        CORPORATIONS 1-20, and DOES GOVERNMENTAL UNITS 1-20,
                             Defendants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000133; CIVIL NO. 10-1-2345)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s application for writ

 of certiorari, filed on September 21, 2017, is hereby accepted
and will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

         DATED: Honolulu, Hawaiʻi, November 2, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2